Under 18 U.S.C. § 3583(e)(1), a "court may," after considering certain factors, "terminate a term of supervised release and discharge the defendant
released at any time after the expiration of one year of supervised release," id. (emphasis added). The most natural reading of this statutory
language, and the view adopted by courts in this Circuit, is that a defendant must serve at least one year of supervised release. See United States v.
Erskine, No. 05-CR-1234, 2021 WL 861270, at *1 n.1 (S.D.N.Y. Mar. 8, 2021) (indicating that a defendant was eligible for consideration of a
reduction or termination of his supervised release because he had "served more than one year of his term"); United States v. Andujar-Ortiz, ---F.
Supp. 3d---, 2020 WL 7213527, at *2 (W.D.N.Y. Dec. 8, 2020) (observing that, "pursuant to the express terms of § 3583(e)(1), at least one year of
supervised release must have been served"); United States v. Werber, No. 90-CR-364, 1995 WL 506981, at *1 (S.D.N.Y. Aug. 25, 1995) (holding
that because the defendant "ha[d] not served one year of supervised release, . . . the relief provided for in 18 U.S.C. § 3583(e)(1) . . . appears to be
unavailable under the terms of the statute"). Although Defendant suggests his case is distinguishable because it involves a term of only one year, he
cites no statutory or decisional authority to support such a distinction, nor has the Court located any. His argument that § 3583(e)(1) and the cases
interpreting this provision may not "even apply to terms of supervised release that were only a year at the onset" is equally unpersuasive. Again,
Defendant floats this argument in conclusory fashion without locating a single statute or case that might substantiate such a position. The Court
will not depart from the clear statutory language of § 3583(e)(1) and the case law interpreting this provision on the basis of conjecture. Because
Defendant has not yet served one year of supervised release, the Court may not grant the requested relief, and thus, the pending Application (Dkt.
No. 21) is denied.



                                                                                             May 19, 2021
